TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00306-CR


Shane Brooks, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT OF COMAL COUNTY
NO. CCL-2573, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Shane Brooks filed his notice of appeal on May 2, 2008.  On October 7,
2008, this Court received notice from the County Clerk's Office of Comal County that Brooks has
neither paid, nor made arrangements to pay, for the clerk's record.  On October 13, 2008, the clerk
of this Court sent notice to Brooks that this appeal may be dismissed for want of prosecution if he
did not submit a response regarding this matter on or before October 23, 2008.  To date, Brooks
has not responded to this Court's notice, and the clerk's record has not been filed.  Accordingly, we
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).




						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 17, 2008
Do Not Publish